Daniels, J.:
The order in the case was made under section 390 of the Code of Procedure. The affidavit upon which it was made showed that the plaintiff had a probable cause of action in the case, and that the examination of the appellant was necessary to enable her to obtain the requisite information to frame her complaint; and this, although not within the terms of Rule 21 of this court, was sufficient to entitle her to the order, as the section under which it was made has been finally construed. (Glenney v. Stedwell, 64 N. Y., 120.) This authority is controlling upon the appeal taken and the order should therefore be affirmed with ten dollars costs and the disbursements.
Davis, P. J., concurred.
Present — Davis, P. J., Brady and Daniels, JJ.
Order affirmed, with ten. dollars costs and disbursements.